                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 ROOSEVELT WILLIAMS,

          Plaintiff,                                                          ORDER
    v.
                                                                     Case No. 19-cv-607-jdp

  RANDALL S. BOUZEK and KYLE DEMARS,

          Defendants.


         On July 25, 2019, I entered an order assessing plaintiff Roosevelt Williams an initial

partial payment of $2.97 due by August 15, 2019. On August 8, 2019 plaintiff filed a letter,

which I will construe as a motion to use his release account funds to pay the $2.97 initial partial

payment. Dkt. 8. I will grant in plaintiff’s motion.

         Pursuant to 28 U.S.C. § 1915(b)(1), prison officials are required to use a prisoner’s

release account to satisfy an initial partial payment if no other funds are available. Carter v.

Bennett, 399 F. Supp. 2d 936, 936-37 (W.D. Wis. 2005). Therefore, if sufficient funds do not

exist in plaintiff’s regular account to pay the $2.97 plaintiff has been assessed as an initial

partial payment, he can use his release account to pay the initial partial payment balance.




                                             ORDER

         IT IS ORDERED that,

         1.      Plaintiff’s motion to use his release account funds to pay the $2.97 assessed as

                 an initial partial payment in this case, dkt. 8, is GRANTED.

         2.      If, by September 10, 2019, plaintiff fails to make the initial partial payment or

                 show cause for failure to do so, plaintiff will be held to have withdrawn this
     action voluntarily and the case will be closed without prejudice to plaintiff filing

     this case at a later date.

3.   No further action will be taken in this case until the clerk’s office receives

     plaintiff’s initial partial filing fee as directed above and the court has screened

     the complaint as required by the Prison Litigation Reform Act, 28 U.S.C.

     § 1915A. Once the screening process is complete, a separate order will issue.




     Entered this 19th day of August, 2019.

                            BY THE COURT:


                            /s/
                            PETER OPPENEER
                            Magistrate Judge




                                      2
